DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 4/14/2022.
Amendment to claims 1, 7, acknowledged and accepted, the objection has been withdrawn.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed April 14, 2022, with respect to the rejection of claims 1-3, 6-9 and 13, have been fully considered and as a result the claims 1-13, are now indicated as allowable.  The rejection has been withdrawn in concurrence with the amendment.  
Claims 1-13 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited reference(s) since the references either taken individually or collectively neither teach nor render obvious an apparatus that includes in combination with other claimed limitations features for a location based device comprising as a whole, mobile device sends a message to said server including said token to confirm (authenticate) said mobile device is near said site, wherein said message includes at least part of a mobile time estimate generated by said mobile device said server responds to the received message and authorizes said service at said site when said token proves said mobile device is within a first distance of said site.  
The closest prior arts of record cited in the office action released previously (3/3/2022), disclose features that either in itself or in combination, fail to anticipate or render the above allowable features obvious.  Claims 2-13, each treated on its own merit, further limit allowable claim 1, and therefore are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.